Citation Nr: 0833887	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-04 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have bladder cancer that is related 
to his military service.

2.  The medical evidence of record does not contain a 
diagnosis of prostate cancer.


CONCLUSIONS OF LAW

1.  The veteran does not have bladder cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may bladder cancer be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran does not have prostate cancer that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may prostate cancer be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, remand and subsequent RO actions 
may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its review of the issues 
and the text of the relevant portions of the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection questions is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and obtained his private 
medical records.  As to whether further action should have 
been undertaken by way of obtaining a medical opinion on the 
question of service connection for bladder cancer or prostate 
cancer, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, the 
competent medical evidence contains no current diagnosis of 
prostate cancer.  Further, although the veteran has been 
followed for diagnosed bladder cancer, the record includes no 
indication that the disease process began while he was in the 
military, or that bladder cancer may be associated with his 
military service.  Consequently, given the standard of the 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
a malignant tumor is manifested to a compensable degree 
within a year of separation from qualifying active military 
service, service incurrence or aggravation may be presumed.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Bladder Cancer

Here, the record shows that the veteran served as a cook and 
received the combat infantry badge, among other medals, for 
his service in Vietnam.  The service department has verified 
his presence in Vietnam from April 1966 to April 1967.  
Therefore, exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  However, bladder cancer is not one of 
the diseases noted under 38 C.F.R. § 3.309 as a disease 
having a positive association with herbicide exposure.  
Therefore, the veteran's bladder cancer is not presumed to be 
the result of in-service disease or injury.  Further, the 
record does not contain evidence showing that any malignant 
tumor was manifested within a year of separation from 
military service (38 C.F.R. §§ 3.307(a)(3), 3.309(a)), or 
linking the veteran's bladder cancer to herbicide exposure.

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  Here, the veteran's SMRs do not 
contain complaints or treatment related to bladder cancer, 
and his entrance and discharge examinations reveal a normal 
clinical evaluation for his genitourinary system.  Further, 
the first and only post-service medical evidence in the 
record pertaining to bladder cancer treatment is dated from 
June 2004 through December 2004, over 35 years after 
discharge from military service.

In sum, there is no competent evidence medically linking the 
veteran's bladder cancer to military service, including in-
service herbicide exposure.  Absent a medical opinion in the 
record of a relationship to military service in general, or 
specifically, to exposure to herbicide agents during military 
service, the veteran's claim for service connection for 
bladder cancer must be denied.  There is no basis for 
concluding that any current disability is traceable to the 
veteran's period of military service.

Although the veteran contends that his bladder cancer was 
caused by his exposure to herbicide agents while in Vietnam, 
there is no indication, and he does not contend, that he has 
any education, training, or experience that would make him 
competent to render medical opinions concerning etiological 
relationships.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2007).

Prostate cancer

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In 
other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

In this case, the medical evidence of record does not contain 
a diagnosis of prostate cancer.  Specifically, although an 
August 2004 pathology report revealed evidence of bladder 
cancer (the report showed evidence of an invasive poorly 
differentiated transitional cell carcinoma), the report noted 
that there was no evidence of carcinoma in the veteran's 
prostate.  Because the record does not reveal evidence of a 
current disability (prostate cancer), the analysis ends, and 
service connection cannot be granted.  See Degmetich v. 
Brown, 104 F. 3d 1328, at 1333.  The preponderance of the 
evidence is against the claim.

In conclusion, the Board finds that service connection for 
bladder cancer and prostate cancer is not warranted.


ORDER

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for prostate cancer is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


